427 F.2d 140
UNITED STATES of America, Plaintiff-Appellee,v.Arthur Roy FREEMAN, a/k/a Lawrence Kenneth Freeman, Defendant-Appellant.
No. 28698 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
June 2, 1970.

Bennett G. Feldman, Miami, Fla. (Ct. Apptd.), for appellant.
Lloyd G. Bates, Jr., Asst. U. S. Atty., Miami, Fla., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an appeal from a Dyer Act conviction. 18 U.S.C.A. § 2312.1 The evidence was more than ample to support the jury verdict of guilty. There was no error in the charge to the jury nor in the refusal to charge. See Orser v. United States, 5 Cir., 1966, 362 F.2d 580, 582, on the charge, and United States v. Sutton, 5 Cir., 1969, 411 F.2d 405, 406, on the elements of the offense.


2
No error appearing, the judgment is affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I